Citation Nr: 1415991	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in June 2010.  A copy of the hearing transcript has been associated with the claims file.  The appeal was then remanded for additional development in September 2010, and now returns to the Board for further review.

The Veteran's electronic claims file has also been reviewed, but contains no evidence relevant to the current appeal.


FINDING OF FACT

Bilateral hearing loss and tinnitus are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, identified private treatment records, and lay statements have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and elicited testimony to support the Veteran's contentions.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, VA examinations from May 2008 and September 2010 reflect diagnoses of bilateral hearing loss and tinnitus.  Therefore, element (1) for service connection has been met.

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses of either hearing loss or tinnitus.  However, the Veteran has reported a history of noise exposure in service, and submitted a statement from a fellow service member in support of that history.  This history of military noise exposure is consistent with the circumstances of the Veteran's service, and therefore element (2) has also been satisfied.

However, the Board finds that element (3), a nexus between the current disabilities and noise exposure in service, has not been met.  The September 2010 VA examiner concluded that it was less likely than not that either bilateral hearing loss or tinnitus began during service, or were causally linked to any incident of active duty, including exposure to acoustic trauma.  The examination report included the audiometric findings from the Veteran's January 1964, January 1965, April 1965, and December 1968 service examinations, and the examiner noted that there was no hearing loss or significant threshold shift documented in service.

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  While the examiner's report did not reflect this conversion, her findings nonetheless remain consistent.  For example, the Veteran's January 1964 examination, with the converted values in parentheses, reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
-
0 (5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-
0 (5)

During the Veteran's January 1965 and April 1965 examinations, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

During the December 1968 examination, which requires no conversion of values, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The examiner also correctly noted that the Veteran denied a history of ear trouble in the Medical History portion of all of his examinations, and that an April 1975 VA examination briefly noted that no hearing loss was present.  

Similarly, the examiner also noted that no tinnitus was documented until March 1989, when the Veteran reported a history of tinnitus beginning in January 1989.  An ear, nose, and throat examination from October 1985 shows the Veteran was seen for complaints of unsteadiness, and hearing loss was evident at this time, but no tinnitus findings were noted.  While the examiner acknowledged the Veteran's contentions that his conditions were related to military service, she cited to an Institute of Medicine report which stated that there was no sufficient scientific basis for the existence of delayed-onset hearing loss and tinnitus.

A May 2008 VA examiner also commented that the Veteran's disabilities were not related to service.  However, as noted in the Board's September 2010 remand, that opinion was determined to be inadequate.  Therefore, its probative value is negligible.  Nevertheless, there is no other competent medical opinion to refute the September 2010 VA opinion or otherwise suggest that hearing loss and tinnitus are related to service.

The Board has considered the Veteran's own statements and testimony made in support of his claims.  However, he has not demonstrated the necessary knowledge or expertise to render a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of conditions such as sensorineural hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran has also offered testimony and statements that he has experienced continuous symptoms of hearing loss and tinnitus ever since his period of service.  Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  The nexus element of the claim may be established through a showing of chronicity in service, or a showing of continuity of symptoms after discharge.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is competent to state that he has experienced hearing loss and tinnitus since service.  However, his statements as to the onset of his hearing loss and tinnitus disabilities are not credible, as they are inconsistent.  Specifically the Veteran denied any ear trouble in service and the April 1975 VA examination noted no complaints of hearing loss or tinnitus.  Moreover, the Veteran denied tinnitus on examination in October 1985.  At that time, hearing loss was first mentioned, which is approximately 16 years after service.  Thus, presumptive service connection is not warranted for hearing loss.  See 38 C.F.R. §§ 3.307, 3.309.  This is not a situation involving the absence of treatment, but affirmative evidence of the Veteran receiving treatment and not complaining of hearing loss and tinnitus for many years.  In addition, because tinnitus is not listed among the chronic diseases in the regulation, this relaxed standard is not applicable to that disability.  Id. at 1340.  Moreover, while the Veteran is competent to state that he has experienced hearing loss since service, he is not competent to render an opinion as to whether he has a hearing loss disability for VA purposes.  

Finally, in written submissions dated June 2010 and September 2010, the Veteran stated that he did not recall ever receiving an audiometric evaluation using an audiometer, and did not recall any audiometric evaluation at the time of his separation from service.  He stated that, during a phone conversation with the May 2008 VA examiner, he told her about a study which noted that audiographs were not generally administered in the Army until 1970, after his separation.  According to the Veteran, her response was that this was probably true since other methods were used before 1970.  In his arguments to the Board, he cited to the aforementioned study, which noted that audiograms at entry and exit are critical for determining whether noise-induced hearing loss developed during service.

While the Board has considered the Veteran's statements, his service treatment records include a graphical representation of his January 1964 audiometric test, and therefore it is obvious that such tests were conducted during the Veteran's period of service prior to 1970.  Moreover, there is a presumption of regularity in the law that supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts may presume that they have properly discharged their official duties.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (finding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  In this case, the Veteran's service treatment records include audiometric findings which the Board will presume were regularly generated.  The Veteran has not presented clear evidence to rebut this presumption or to otherwise indicate that his service records should not be accepted as they appear.

In light of the above, the nexus element of the Veteran's claims has not been satisfied, and service connection for bilateral hearing loss and tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


